United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3261
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Andrew Williams,                          *      [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: July 28, 1999
                                Filed: August 11, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Andrew Williams appeals from the district court&s1 adverse grant of summary
judgment in this action by the United States to recover under a federally guaranteed
student-loan promissory note. After careful de novo review, we affirm.

      The government&s evidence established (1) the note&s existence, (2) the
government&s rights under the note, (3) the defendant&s signature and failure to pay, and


      1
       The HONORABLE JEAN C. HAMILTON, Chief Judge, United States District
Court for the Eastern District of Missouri.
(4) the amount owed under the note. Williams contended, without supporting evidence,
that a loan was never made. Although the government proved the existence of the loan
and the amount owed in a somewhat conclusory fashion, we conclude that the record
supports the grant of summary judgment, given Williams&s failure to refute the
government&s evidence, as required by Federal Rule of Civil Procedure 56(e) (non-
moving party may not rest on mere allegations or denials when presented with properly
supported motion for summary judgment).

        Williams has moved to strike the government&s brief because it was tardy and
contained documents not submitted to the district court with the summary judgment
motion. Because Williams filed a reply brief and there is no indication that he was
prejudiced by the government&s brief having been filed one day late, we decline to
strike the government&s brief in its entirety. However, we strike those portions of both
parties& briefs that attempt to expand upon the record before the district court. See
Hardin v. Hussmann Corp., 45 F.3d 262, 263-64 (8th Cir. 1995). Neither party chose
to put the complete loan file into the summary judgment record before the district court.
Our appellate review is based upon the district court record.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-